Citation Nr: 1411346	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in October 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9 submitted in August 2012, the Veteran requested a hearing in this matter before a Veterans Law Judge sitting at the RO.  No such hearing has been provided to date, and the Veteran's representative filed a motion to remand for a Travel Board hearing in March 2014.  

In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded all due process of law.  Accordingly, this case is REMANDED for the following development:

1.  Schedule the Veteran for a Travel Board Hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.


2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


